Order                                                                              Michigan Supreme Court
                                                                                         Lansing, Michigan

  July 14, 2015                                                                            Robert P. Young, Jr.,
                                                                                                      Chief Justice

                                                                                            Stephen J. Markman
  151671(52)                                                                                    Mary Beth Kelly
                                                                                                 Brian K. Zahra
                                                                                         Bridget M. McCormack
                                                                                               David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                         Richard H. Bernstein,
                                                                                                           Justices
            Plaintiff-Appellee,
                                                                SC: 151671
  v                                                             COA: 317644
                                                                Jackson CC: 12-005149-FC
  TIMOTHY JORDAN,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant to file a
  supplemental application for leave to appeal on or before August 11, 2015, is
  GRANTED. Plaintiff-appellee shall have 21 days from the date the supplemental
  application is served to file an answer thereto.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 July 14, 2015